 
Project Construction Contract














The People’s Government of Linwei District, Weinan City
 
Tianjin Yayi Industrial Co., Ltd.
 
 
July 2008

 
 

--------------------------------------------------------------------------------

 

Project Construction Investment Contract
 
Party A: The People’s Government of Linwei District, Weinan City (addressed as
party A below)
Party B: Tianjin Yayi Industrial Co., Ltd. (addressed as party B below)


According to the Contract Law of the People’s Republic of China and related
statute, and based on negotiation, both parties have agreed to signed the
contract allowing party B to invest in Weibei Industrial Park of Weinan
High-Tech Industrial Development Area to establish goat milk process project:


A.
Party A agrees that party B will invest in Weibei Industrial Park of Weinan
High-Tech Industrial Development Area to establish goat milk process project.
The total investment amount will be 130M RMB, including fixed assets of 80M RMB.
The planned construction area is 30,000 square meters, which will be used for
deep processing of goat milk products. The designed production capacity of all
kinds of goat milk products is 50,000 tons per year. After the production
begins, the project will bring annual sales of 300M RMB and annual tax of 60M
RMB.

B.
Party A agrees to lease a piece of land with an area of about 66670 square
meters to party B at the price of 68,000 RMB per 666.7 square meters (the area
is subject to the actual measuring and include the surrounding roads). The
address is to the east of the Gong Ye Street extension line and to the north of
Hou Huai Road. The term of use is 50 years. The city construction facilities fee
is exempted. Party B should pay off the land use right transfer price within 10
days after signing the contract. (payment receiving unit: New Industrial Project
Area of Linwei Branch of Weinan City State-Owned Land and Resources Bureau
Account number: 2605044629200056606 Account Opening Bank: ICBC Qianjin Road
Branch, Weinan City) Meanwhile, party A should make sure that party B may enter
the piece of land to start construction within 30 days after it pays off the
land use right transfer price.

C.
As to the project, party B must cover the industrial and commerce registration,
tax registration and liquidation in the Wei Bei industrial park of Linwei
District. Party B must follow laws and statutes to operate and pay taxes.

D.
In order to make sure that party B’s project construction can start and complete
as scheduled, party A must provide necessary documents for design and
construction within ten days after the use right transfer payment is paid off.
When party B’s investment on fixed assets reaches 1/3 of the total investment,
party A will give the Land Use Certificate of the People’s Republic of China to
party B.

E.
On the land that party A provides to party B for the project, party B must start
the construction within 3 months after signing the agreement and complete the
construction within 12 months. If party B can not start the construction on
time, party A has the right to withdraw the land and the contract will
automatically terminate. Meanwhile, party B should compensate for all economic
losses for the period it occupies the land; if the construction time limit is
extended or party B has not invested as much as the agreement stated, party B
must not enjoy the

 
 
 
 

--------------------------------------------------------------------------------

 

discounted transfer price, each 666 square meters should be valued at the
average minimum cost of RMB112,000 and the price gap should be filled up. The
plan of party B’s project must meet party A’s general requirement.
F.
The land transferred from party A to party B at a price lower than the average
minimum cost for the construction of party B’s project must be used for the
developing the industry. Party B must not change the function of the land
casually. If party B really needs to change the function, it must get party A’s
approval first.

G.
As to the taxes that should be paid by the construction company, party B should
deduct them from its payment to the construction company and pay to the local
taxation authority of party A.

H.
If the construction of party B’s project completes within the time limits, there
will be no charge on it for the first five years after the completion of the
project. That is, the company will be exempted from all administrative charges
of or lower than province-level. After five years, the company will be charge
only 50%.

I.
According to related policies of the governmental file Wei Lin Zheng Fa (2003)
No.33, the land used by projects in the industrial park should be facilitated
with roads, electricity, water supply, drainage, communicate and information
cable. However, considering that party A’s industrial park is in the primary
state, both parties agree that:

1. Environmental protection: before construction starts, party B’s project must
get environmental protection authority’s approval and related report.
2. Party A is responsible for introducing the running water to the outside of
the plant area of party B’s project, while party B will connect the water into
the plant to ensure the water supply for construction, production and living.
3. Party A should ensure party B’s electricity supply for construction,
production and living.
4. Party A allows party B to use coal-burning boiler whose lifespan is no
shorter than the designed one. Its exhausting standard should be up to the
national exhausting standard for coal-burning boiler.
5. Party A promises to make the communication cable ready before the
construction starts and will make the information cable ready as soon as
possible.
6. Party A should ensure that the procedures required get all kinds of
governmental approval can be covered smoothly at the beginning of the project
construction, and party A will make all efforts to provide a good environment
for party B’s development.



J.
If anything unsettled arises, party A and B should discuss and reach agreement
in another occasion. The supplementary agreements share the same legal effect
with this contract.




K.
There should be four copies of the contract, with each of party A and party B
holding two copies.


 
 

--------------------------------------------------------------------------------

 

Party A: The People’s Government of Linwei District of Weinan City
Legal representative (or authorized representative) signature and seal
Date: July 25, 2008






Party B: Tianjin Yayi Industrial Co., Ltd.
Legal representative (or authorized representative): company seal
J.
Date:

 
 

--------------------------------------------------------------------------------

 
 